[Cite as Hodge v. S. Ohio Correctional Facility, 2011-Ohio-2492.]

                                       Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us




EDWARD HODGE

       Plaintiff

       v.

SOUTHERN OHIO CORRECTIONAL FACILITY

       Defendant

        Case No. 2010-09281-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                          FINDINGS OF FACT
        {¶ 1} Plaintiff, Edward Hodge, an inmate incarcerated at defendant Southern
Ohio Correctional Facility (SOCF), filed this action alleging his personal property was
lost as a proximate cause of negligence on the part of SOCF staff. Plaintiff explained
he and his property were transferred from the Toledo Correctional Institution (ToCI) to
SOCF on June 16, 2009. Plaintiff further explained that when he arrived at SOCF he
was assigned to a disciplinary isolation unit for a total of twelve months and was
consequently, separated from his property during the course of that time period.
Plaintiff advised that when he was released from isolation on June 18, 2010 and
regained possession of his property, he discovered his television set and typewriter
were not among the returned items. Plaintiff provided a copy of an “Inmate Property
Record-Disposition and Receipt” (inventory) compiled at ToCI on June 16, 2009 incident
to his transfer to SOCF. The inventory lists a television set and a typewriter. Plaintiff
also submitted a copy of an inventory compiled at SOCF when he arrived there on June
16, 2009. This inventory lists a television set and a typewriter. In his complaint, plaintiff
requested damages in the amount of $406.00, the stated replacement value of his
television set ($181.00) and his typewriter ($225.00). The $25.00 filing fee was paid
and plaintiff requested reimbursement of that cost along with his damage claim.
      {¶ 2} Defendant denied liability in this matter.      Defendant stated, “[p]laintiff
alleges that on or about 6/16/09 his television and typewriter were damaged during
transport from ToCI to SOCF.” In his complaint, plaintiff made claims that his television
set and typewriter were missing and not among his returned property.           Defendant
acknowledged plaintiff’s television set and typewriter “were damaged when he arrived at
SOCF” from ToCI on June 9, 2009. Defendant related, “[t]here is no evidence exactly
when or how the items were damaged.” Defendant advised, “[t]here is no description of
the nature or extent of the damage.” Defendant further advised the television set and
typewriter “were destroyed pursuant to a court order along with other damaged,
abandoned, confiscated property and contraband.”          Defendant disputed plaintiff’s
damage claim amount noting the television set was over two years old in June 2009 and
the typewriter was older than the television. Defendant maintained the proper value for
the items should be $125.00 for the typewriter and $100.00 for the television set.
      {¶ 3} Plaintiff filed a response stating, “I feel my damages are more fair at
$320.00.” Plaintiff related his television set and typewriter were “allegedly broken” at
the time of his transfer from ToCI to SOCF. Plaintiff pointed out he was informed by the
SOCF property room officer that his typewriter and television set were damaged.
                               CONCLUSIONS OF LAW
      {¶ 4} 1)     Negligence on the part of defendant has been shown in respect to
the issue of property protection. Billups v. Department of Rehabilitation and Correction
(2001), 2000-10634-AD.
      {¶ 5} 2)     The standard measure of damages for personal property loss is
market value. McDonald v. Ohio State Univ. Veterinary Hosp. (1994), 67 Ohio Misc. 2d
40, 644 N.E. 2d 750.
      {¶ 6} 3)     In a situation where a damage assessment for personal property
destruction based on market value is essentially indeterminable, a damage
determination may be based on the standard value of the property to the owner. This
determination considers such facts as value to the owner, original cost, replacement
cost, salvage value, and fair market value at the time of the loss. Cooper v. Feeney
(1986), 34 Ohio App. 3d 282, 518 N.E. 2d 46.
      {¶ 7} 4)    As trier of fact, this court has the power to award reasonable
damages based on evidence presented. Sims v. Southern Ohio Correctional Facility
(1988), 61 Ohio Misc. 2d 239, 577 N.E. 2d 160.
      {¶ 8} 5)    Damage assessment is a matter within the function of the trier of fact.
Litchfield v. Morris (1985), 25 Ohio App. 3d 42, 25 OBR 115, 495 N.E. 2d 462.
Reasonable certainty as to the amount of damages is required, which is that degree of
certainty of which the nature of the case admits. Bemmes v. Pub. Emp. Retirement
Sys. Of Ohio (1995), 102 Ohio App. 3d 782, 658 N.E. 2d 31.
      {¶ 9} 6)    Plaintiff has suffered damages in the amount of $225.00, plus the
$25.00 filing fee which may be reimbursed as compensable costs pursuant to R.C.
2335.19. See Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62
Ohio Misc. 2d 19, 587 N.E. 2d 990.




                              Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




EDWARD HODGE

      Plaintiff

      v.

SOUTHERN OHIO CORRECTIONAL FACILITY

      Defendant

      Case No. 2010-09281-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION
         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $250.00, which includes the filing fee. Court costs are
assessed against defendant.




                                           DANIEL R. BORCHERT
                                           Deputy Clerk

Entry cc:

Edward Hodge, #466-264                     Gregory C. Trout, Chief Counsel
P.O. Box 45699                             Department of Rehabilitation
Lucasville, Ohio 45699                     and Correction
                                           770 West Broad Street
                                           Columbus, Ohio 432252
RDK/laa
2/8
Filed 3/4/11
Sent to S.C. reporter 5/16/11